Order entered October 19, 2012




                                           In The
                                  ctr:ourt of ~peals
                         jfiftb 1!listritt of ~exas at 1!lallas
                                    No. 05-12-01269-CV

                              CITY OF DALLAS, Appellant

                                             v.
        TEXAS EZPAWN, L.P. D/B/A EZ MONEY, LOAN SERVICES, Appellee

                          On Appeal from the 14th District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-03373-A

                                         ORDER

       The Court has before it appellant's October 16, 2012 unopposed motion for extension of

time to file its brief. The Court GRANTS the motion and ORDERS appellant to file its brief by

November 23, 2012.